Citation Nr: 0808118	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial or staged rating in excess of 10 
percent for service connected status post anterior cruciate 
repair, partial lateral and medial meniscectomies, with 
degenerative changes, left knee.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
December 2002.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for left knee disability, 
evaluating it at zero percent from April 26, 2004, the date 
the RO received the veteran's claim.  The RO issued a notice 
of the decision in August 2004, and the veteran timely filed 
a Notice of Disagreement (NOD) as to the noncompensable 
rating in September 2004.  Subsequently, in March 2005 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
June 2005, the veteran timely filed a substantive appeal.  

In March 2006, the RO issued another decision and notice of 
decision, which elevated the veteran's evaluation for his 
service connected left knee disability to 10 percent from 
April 26, 2004.  It provided a Supplemental Statement of the 
Case (SSOC) in April 2006.    

The veteran requested a Travel Board hearing on this matter, 
which was held in January 2008 where the veteran presented as 
a witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's representative indicated at the January 2008 
Travel Board hearing that there were additional medical 
records from the Louisiana State University (LSU) Medical 
Center pertaining to treatment for the veteran's service-
connected left knee disability that have not been obtained.  
While the representative also indicated that he would obtain 
and forward this additional medical evidence to the Board, no 
such evidence has been received thus far.  This additional 
relevant medical evidence must be secured and associated with 
the claims file.  38 C.F.R. § 3.159(c)(1) (2007).

In a January 2008 correspondence, and at his January 2008 
Travel Board hearing, the veteran indicated that he did not 
wish to waive his due process right to have the RO consider, 
in the first instance, any newly submitted evidence pertinent 
to his claim.  See Hearing Transcript at 3 (discussing 
veteran's choice not to waive RO consideration of newly 
submitted evidence).  Pursuant to 38 C.F.R. § 20.1304(c), 
such a waiver must occur before the Board may consider any 
new evidence submitted to it and adjudicate the matter.  38 
C.F.R. § 20.1304(c) (providing that if the veteran or his 
representative submits pertinent evidence, which the Board 
accepts, such evidence "must be referred to the [RO] for 
review, unless this procedural right is waived by the 
[veteran] or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral").  
Because the veteran has opted not to provide such a waiver 
and the Board cannot fully allow the benefit sought on appeal 
based on the current record, it must remand this appeal to 
the RO for further action. 

The Board also notes that, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board is cognizant of the fact that the issue of the 
appropriate rating for the veteran's left knee disability 
stems from a grant of a claim for service connection.  The 
United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also See VAOPGCPREC 8-2003.  
However, as this appeal must be remanded so that the AMC/RO 
considers the additional evidence noted above, the AMC/RO 
should provide more thorough and specific VCAA notification.

	Accordingly, the case is remanded for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 and Vazquez-Flores, supra, the 
RO/AMC should notify the veteran of what 
information and evidence are needed to 
substantiate his claim for an initial or 
staged rating in excess of 10 percent for 
his service-connected left knee 
disability.  The veteran should also be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  He should be also advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  After securing any appropriate 
consent from the veteran, the AMC/RO must 
contact the Louisiana State University 
(LSU) Medical Center for the purpose of 
obtaining any and all medical records of 
the veteran relating to evaluation or 
treatment for his left knee disability 
dated in recent years.  If the AMC/RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The AMC/RO should provide the veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or evidence needed to 
establish ratings and effective dates for the benefit sought 
as outlined by the Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




